William H. Rehnquist: We'll hear argument now in Number oh oh eight six oh, Colre- Correctional Services Corporation versus John Malesko. Mr. Phillips.
Carter G. Phillips: Thank you, Mr. Chief Justice, and may it please the Court. The issue in this case is whether an action for damages under Bivens should be applied to a private corporation acting under color of Federal law. Like many cases, where you come out on a case like this, I think in many ways depends on where you begin, and the parties have put forward to this Court fundamentally conflicting paradigms with respect to the best way to analyze Bivens based on this Court's prior decisions. The respondent and the court below essentially concluded that Bivens is a ubiquitous remedy that ought, generally, to be available in order to maximize recoveries and to maximize, or at least optimize, deterrent values, and that it is our burden essentially to try to ascertain whether there might be some conflicting or some exception to the Bivens doctrine that would get us out from under liability in the in this particular case. [Inaudible]
Carter G. Phillips: The... Mr. Phillips,
Sandra Day O'Connor: do you at, this this involves only an action against the corporation not against its employees.
Carter G. Phillips: That's correct, Justice O'Connor.
Sandra Day O'Connor: Would if the action were brought as a Bivens action against the employees, do you concede that there would be a Bivens action against them?
Carter G. Phillips: W- We have always assumed, from the first day of this li- litigation, that a Bivens action would lie against...
Speaker: the individual employees. And...
Sandra Day O'Connor: there's a difference between assuming it arguendo and conceding it.
Carter G. Phillips: Well, for purposes of this litigation and for purposes of my client, there's no question we would concede that the, an action would have legitimately been br- been raised against them.
Speaker: Bivens should be extended is a separate question.
Anthony M. Kennedy: concession holds, if the employee is sued for a wrongful act, under State law would it be permissible in your view, just under s- standard principles of derivative liability, to hold the corporation for that tort, for the tort of its own employee?
Carter G. Phillips: You mean under a theory of respondeat...
Speaker: superior.
Carter G. Phillips: As a matter of State law, it's going to depend on the State.
Speaker: superior liability.
Anthony M. Kennedy: State courts could do that without interference with any Federal policy or with or without any s- super, superseding F- Federal law to the contrary.
Carter G. Phillips: Well, o- obviously, there's going to be at least a potential argument raised with respect to Boyle and whether or not the the decision to hold the individual liable under those circumstances is preempted under Boyle.
Speaker: to...
Anthony M. Kennedy: I assume, would routinely be named in in the suit.
Carter G. Phillips: Well, I think you're doing an extraordinary amount, Justice Kennedy.
Speaker: circumstances.
Ruth Bader Ginsburg: Mr. Mr. Phillips, if the if the proper way of looking at this is the principal agency relationship, when you're dealing with the Federal Government, the Federal Government is the principal, the agent is the officer.
Carter G. Phillips: The the premise of your question, Justice Ginsburg, I think is where the where the mistake lies in the final outcome of the decision.
Speaker: defendants under those circumstances.
Antonin Scalia: here were arguing on behalf of the employee.
Speaker: No, Justice...
Antonin Scalia: to that effect.
Carter G. Phillips: Well, it the question ultimately comes down to this, Y- Y- Your Honor, is that does it make any more sense in this context to resolve this issue at this point in time than it did to decide the FDIC versus Meyer case at that point in time.
Speaker: Federal right.
William H. Rehnquist: Strictly speaking, Mr. Phillips, for you to say that you're making a concession that the employee I mean, that's like a lawyer representing A saying he concedes B would be liable.
Speaker: I mean, it's not much of a concession.
Carter G. Phillips: simply answering Justice Kennedy and Justice O'Connor's question.
Speaker: concession, to be sure.
Carter G. Phillips: I'm not giving up much i- in that regard.
Speaker: Mr. Phillips...
Antonin Scalia: on the basis that they're an agent of an agent, that we we're not going to track it that far down.
Speaker: draw the line.
Carter G. Phillips: be an argument, but in order to do that, Justice Scalia, you would then have to abandon what was one of the principal legs of Bivens in the first instance, which is that the litigation against the private individual and the deterrent value of litigation against the private individual is the most significant way to achieve the overall objectives...
Speaker: Well, I don't know that we would...
David H. Souter: have to abandon that because the the concern, a- as I understand it, that the action against the individual has a more significant deterrent effect than the action against the agency, was a concern that was expressed in the context of dealing with a public agency.
Carter G. Phillips: I I think the the flaw in your analysis of the deterrence theory, Justice Souter, is that you're looking to figure out what is sort of the optimal answer for deterrence.
Speaker: When you go beyond I'm sorry.
David H. Souter: fi- finish.
Carter G. Phillips: But when you go beyond that, it seems to me you then assume much more of a legislative role.
Speaker: as long as we have an adequate...
David H. Souter: that argument far enough, then there would be no liability at all because we know that if we hold, for example, the individual liable, there is going to be a tendency there to shift that liability either by insurance or by respondeat superior and insurance, ultimately to the cost of contracting.
Carter G. Phillips: Well ob- ob- we don't obviously, we don't ask the Court to overrule Bivens.
Speaker: problem...
Stephen G. Breyer: adequate remedy? The the as far as deterrence is concerned, I thought Richardson explains why the deterrence considerations with the private company work perfectly, but they don't work at all where the principal is the Federal agency.
Carter G. Phillips: Right.
Speaker: The the...
Stephen G. Breyer: far as alternative remedy is concerned, which alternative remedy? If you mean would there be a remedy under State law, that's of course exists in Bivens too.
Speaker: Correct.
Stephen G. Breyer: case the individual, if we say you can sue the company, would say the same thing.
Speaker: Well, you made two you made two points, Justice Breyer.
Stephen G. Breyer: if you- if you're going to allow corporations, they say, oh, no, you have a private remedy against the individual, which I'm sure you conceded for that reason.
Antonin Scalia: I concede that you have a perfectly valid remedy, yes.
Speaker: What? That's right. Exactly. That's right.
Speaker: Indeed, I I I may be making the argument...
Speaker: given that conundrum,
Stephen G. Breyer: deterrence, Richardson.
Carter G. Phillips: Well.
Stephen G. Breyer: Adequate remedy, the problem we stated.
Speaker: Well, now now you've made...
Carter G. Phillips: three points, Justice Breyer.
William H. Rehnquist: Well.
Carter G. Phillips: where, heretofore, we have never impo-
Speaker: this Court has never imposed. I'm sorry.
William H. Rehnquist: in nineteen eighty-three, too, in Monell we rejected the idea there could be any sort of respondeat superior liability.
Carter G. Phillips: That's absolutely...
Speaker: correct, Mr. Chief Justice.
Ruth Bader Ginsburg: Mr. Phillips? Because the policy of saying people who live above below the fifth floor, that that's a policy set by the employer.
Carter G. Phillips: Well, there are two answers to that, Justice Ginsburg.
Speaker: who was named as a defendant...
Ruth Bader Ginsburg: not in the written policy.
Carter G. Phillips: Well, I I you can construe it most favorably to the plaintiff, but not necessarily to em- embrace a complete different theory of the case that does, is far from clear.
William H. Rehnquist: Very well, Mr. Phillips.
Jeffrey A. Lamken: Mr. Chief Justice, and may it please the Court.
Speaker: for...
Ruth Bader Ginsburg: as arguendo, or are you conceding that? Now, your brief seems to make a concession to that effect.
Jeffrey A. Lamken: In the first instance, we think it should be assumed arguendo because if there's a reason not to subject the individuals, the private individuals, to liability under Bivens, it would be that in private individuals have so few immunities and so few defenses, compared to their governmental counterparts, that there's no reason to infer a Federal cause of action.
Speaker: Why couldn't you...
Stephen G. Breyer: say the same about joint tortfeasors?
Jeffrey A. Lamken: Pardon? Oh.
Stephen G. Breyer: Why couldn't you make the same kind of argument about joint tortfeasors? You'd say there's no reason to hold two.
Jeffrey A. Lamken: Well, in fact, with respect to joint tortfeasors, you have two separate actions.
Speaker: for their...
Stephen G. Breyer: the the second when you'd say we'd only give you one, whoever you sue first, because it's adequate.
Jeffrey A. Lamken: Well, you need to deter both of the joint act- the actions by the joint tortfeasors.
Speaker: And here we have to deter...
Stephen G. Breyer: the policies of the corporation.
Jeffrey A. Lamken: Yes, but the corporation is an unusual tortfeasor in this sense, in that it cannot act except through ind- other individuals,
Speaker: through its employees. So long as you deter...
Anthony M. Kennedy: whole law of torts.
Jeffrey A. Lamken: Well, if this were a common law court or a legislature, I could certainly see adopting the common law rule.
Speaker: So, the role of the Court is not to establish...
Anthony M. Kennedy: just doesn't ring true to me that there's no deterrence by holding the corporation liable.
Jeffrey A. Lamken: Well, in fact, Your Honor, if you look at, for example, the fifth edition of Prosser and Keeton on Torts, William Prosser tells us that that argument is makeweight, and that the real reason for holding the corporation liable under respondeat superior is to ensure that the costs of accidents are incorporated into the price of products and, therefore, spread to society at large.
Speaker: money...
Antonin Scalia: purchaser gets its money from everybody.
Jeffrey A. Lamken: Yes, Your Honor.
Speaker: the court...
Antonin Scalia: that's a different argument which which you make, that we shouldn't...
Speaker: May I ask you...
Antonin Scalia: It would be, in effect, the same as holding the Government liable.
Jeffrey A. Lamken: Well, in this case, where where you have a uniquely governmental purchaser and a uniquely governmental cause of action, it does tend to have that effect,
Speaker: Your Honor.
John Paul Stevens: hypothetical that Mr. Phillips' last argument suggested to me? Supposing you have a case in which an executive sets the policy that everybody has to climb the stair- the six flights of stairs every day.
Jeffrey A. Lamken: Well, Your Honor, when pri- when prisoners in public institutions, of federally operated institutions, encounter precisely that...
Speaker: situation, it -- Right.
Jeffrey A. Lamken: But th- it shows that this that type of situation is hardly unique to a private corporation.
John Paul Stevens: All the employee is doing is carrying out his instructions.
Jeffrey A. Lamken: Right, but but there is under Bivens no Nuremberg defense.
Speaker: Supposing...
John Paul Stevens: policy also said any employee who fails to carry out this policy gets fired forthwith.
Jeffrey A. Lamken: That would be the same thing if a cons- if an individual Bureau of...
Speaker: Prisons employee enforce the Constitutional...
Jeffrey A. Lamken: Individually liable.
Ruth Bader Ginsburg: Why does it make a large difference whether you sue the CEO or the corporation itself? Practically in terms of your interest as the Government money, if the corporation is going to pick up the tab, why does the Government care?
Jeffrey A. Lamken: Well, I, Justice Ginsburg, I think the rub is in the question, if the go- corporation is going to pick up the tab.
Speaker: pay constitutional rights...
Antonin Scalia: judgments against the corporation than than than against Jack Armstrong personally.
Jeffrey A. Lamken: That is one of the difficulties and that is one of the reasons why w- there is concern that individuals, if given the opportunity, will choose to sue only the corporation and not the individuals.
Speaker: violate the...
Speaker: Cons-
Speaker: If if the Government...
Anthony M. Kennedy: your position and impose Bivens liability on the corporation, I assume Congress can't do anything about that absent some supplemental scheme that's equally effective?
Jeffrey A. Lamken: Your Honor, it's not clear the degree to which Congress can replace Bivens liability.
Antonin Scalia: I I don't understand that.
Speaker: No, Your Honor. As I read Bivens...
Antonin Scalia: just just decides that we're wrong in saying that there's a Bivens remedy here, what what could what could Congress possibly do about it? I mean, if if there is a Bivens remedy here, it's one that's demanded by the Constitution.
Jeffrey A. Lamken: Well, Your Honor, it depends on how you read Bivens.
Speaker: Where...
Jeffrey A. Lamken: the Court op- or ac- where the Court uses its discretion to do that, however, the Court must be particularly cautious about it so that it does not usurp the role of Congress as the principal creator of c- of causes of action for damages under the Constitution.
William H. Rehnquist: Thank you, Mr. Lamken.
Steven Pasternak: [NS] Mr. Chief Justice, and may it please the Court.
Speaker: President.
Sandra Day O'Connor: if Bivens remedies are available against the employees of the corporation, why isn't that enough?
Steven Pasternak: Because of the mentality that exists as far as the corporation, Your Ho- Your Honor.
Speaker: has the contract.
Sandra Day O'Connor: can only act through its employees, and if those employees are subject to Bivens liability, if they are, why isn't that enough...
Speaker: to deter any...
Sandra Day O'Connor: unconstitutional conduct?
Steven Pasternak: It wouldn't be sufficient because the employees are at-will employees.
Speaker: While the cor-
William H. Rehnquist: generalize that the employees are at-will employees? I mean, that would vary perhaps from case to case.
Steven Pasternak: In the State of New York, they're are at-will employees.
Speaker: [Inaudible]
William H. Rehnquist: we're deciding a case not just on the basis of the State of New York, but maybe in some other States, they have a three year contract.
Steven Pasternak: It may vary from State to State.
Antonin Scalia: Mr. Pasternak, do you think running municipally owned utility is a core governmental function?
Steven Pasternak: It's possible that it may be.
Antonin Scalia: May be.
Steven Pasternak: Getting further removed.
Speaker: prison situation.
Antonin Scalia: a whole new area of constitutional or quasi constitutional law deciding case by case what is a core governmental function and what isn't a core government you you you assert that only only those corporations that are performing core governmental functions would would be subject to Bivens liability, not all corporations who are under contract with the Government.
Steven Pasternak: If I may respond.
Antonin Scalia: Ha- Have i- is is there a whole line of cases under section nineteen eighty-three dealing with this subject of what is a core governmental function?
Steven Pasternak: There's not a whole line of cases, but there is a, there are cases, Your Honor, that have to be addressed as far as either a Federal Tort Claims Act case or a section nineteen eighty-three as to the issue of whether or not Amtrak, for instance whether it would be acting as a Government agent...
Speaker: or not.
Antonin Scalia: Does it have to do with a, whether it's performing a core governmental function or not? It has to do with whether it's a Federal agency or not.
Speaker: Those lines of thinking...
Antonin Scalia: concededly private corporation, and and you you want us to decide case by case when w- w- when you hire a private corporation to manage concessions at a at a national park, whether that is a core governmental function or not.
Steven Pasternak: I think any time you're dealing with a corporation as apposed [: opposed] to a Government agency, there are different things that come into play as far as what their motives are.
Ruth Bader Ginsburg: I thought you just wanted us to decide a case involving prisons, which can be run by a State, by the Federal Government, or can be contracted out by either.
Steven Pasternak: That is what our fact...
Speaker: pattern is.
Ruth Bader Ginsburg: a substitute for a Federal prison just as sometimes Federal prisoners are housed in State prisons.
Steven Pasternak: That's correct.
Ruth Bader Ginsburg: And would there b- be liability in that situation? Suppose this halfway house had been run by the State of New York.
Steven Pasternak: Then there wouldn't be liability for the violation of the Federal Constitution, and there would be no difference.
Speaker: And as to the...
Ruth Bader Ginsburg: so, if if Mr. Malesko had been a State prisoner?
Steven Pasternak: Then i- u- he would have his claim.
Ruth Bader Ginsburg: May I clarify a point that I raised to Mr. Phillips? Is your complaint one of a pattern or practice attributable to the corporation as distinguished from the action of the individual guard? He said that you did not plead any kind of policy on behalf of the corporation.
Steven Pasternak: There are different elements as far as what was pleading i- in the complaint.
William H. Rehnquist: Was that pleaded a- as a policy?
Steven Pasternak: Not pleaded directly as a policy, no.
William H. Rehnquist: You say not pleaded directly as a policy.
Steven Pasternak: Well, i- again, we're going back to the language of the pro se complaint.
William H. Rehnquist: Yes.
Steven Pasternak: He did not allege it as a policy per se.
Speaker: on...
John Paul Stevens: he did allege that he was permitted to to use the elevator usually, didn't he?
Steven Pasternak: He did.
John Paul Stevens: Yeah.
Steven Pasternak: Well, there's still a complaint that would exist wi- I mean, there is a possible claim as far as the ADA and just the general logic of housing somebody with a known heart condition on the fifth floor where he would be susceptible to being killed in the event of a fire.
John Paul Stevens: I thought his heart attack made it hard to climb stairs, but going down stairs might be different.
Stephen G. Breyer: I would I would like to hear directly your your response.
Speaker: In here...
Stephen G. Breyer: should there be respondeat superior? Is it necessary to parallel the Monell? What's your opinion?
Steven Pasternak: I would argue that under either situation, we would satisfy the requirement.
Stephen G. Breyer: All right.
Steven Pasternak: If we're looking for parallelism between the two, then it would make sense to have the Monell standard, but it not necessarily has to follow because under common law, we would have the respondeat superior.
Speaker: Well, we rejected...
Anthony M. Kennedy: parallelism in Richardson.
Steven Pasternak: It was rejected and symmetry is difficult to achieve.
Speaker: Well, you're arguing...
Sandra Day O'Connor: the so-called parallelism with section nineteen eighty-three actions.
Steven Pasternak: It has been limited.
Antonin Scalia: Why shouldn't we leave this to the Federal Government, to the Congress, to determine, rather than doing it ourselves?
Steven Pasternak: [Inaudible]
Speaker: For the same...
Antonin Scalia: this is a a totally different situation from what Bivens, whether it was right or wrong, decided.
Steven Pasternak: Oftentimes.
Antonin Scalia: It may be logical to extend it.
Sandra Day O'Connor: And also, there there is undoubtedly a State law cause of action in negligence that would lie against both the employee and the employer under respondeat superior.
Steven Pasternak: There would be a common law cause of action.
Antonin Scalia: But would there have been a State cause of action against Federal agents acting under under Federal law?
Steven Pasternak: You would have the issue as far as normally you would have the immunity that would be granted under the State law, and you would have the problems in that direction.
Speaker: W- Which means that...
Antonin Scalia: there's a special reason for the court to invent a cause of action that does not appear anywhere in the Constitution or in a statute for Federal agents who perhaps can't be sued under State law.
Steven Pasternak: Since we are dealing with a violation of the Federal Constitution, we would submit that there should be one uniform body of decision coming out as far as what that Federal law should be and how it should be interpreted, that we should not be subjected to the vagaries of the differences in the various States as to their rules as far as procedure, discovery, but there should be one uni- you- yiel- one body of law encompassing, from the Federal side, a violation of a Federal constitutional right.
Anthony M. Kennedy: Well, i- is it clear that the us- employee would be liable under State law in light of Boyle versus United Technologies?
Steven Pasternak: [NS] In McKnight, the argument w- with, rej- rejected the argument of Boyle, as far as a corporation being lia- n- not being liable and a danger as far as the public fisc.
Anthony M. Kennedy: Well, of course, since McKnight rejected parallelism, and and and you you want it.
Steven Pasternak: Not entirely, but we are seeking to have the parallelism also as far as a F- rights of a Federal prisoner and a State prisoner, to both be able to go and sue the corporation...
Speaker: that is res-
Ruth Bader Ginsburg: have an anomaly either way because why shouldn't the symmetry be between someone who is a Federal prisoner in a Federal prison and someone who's a Federal prisoner in a private prison? You recognize that there would be no action against the Bureau of Prisons if the Bureau of Prisons had been the jailer.
Steven Pasternak: Because the Correctional Services Corporation is not the Government.
Ruth Bader Ginsburg: But you want it to be like the State government, because if it were a State if a State were running this prison, then there would be liability.
Steven Pasternak: Yes, but what I'm looking for is it for not for it to be recognized by this Court that the private corporation, just like the State, is not the Federal Government.
Ruth Bader Ginsburg: With respect to the adequacy of a remedy in the State court, is it not so that the liability would be greater as to a private employee because the private employee would not have a defense of qualified immunity that would be available to a Federal officer?
Steven Pasternak: There would be less defenses raised as far as a private individual.
Ruth Bader Ginsburg: And that would tend to make the State law remedy more adequate?
Steven Pasternak: Possibly more adequate but still inadequate in order to address a Federal constitutional violation.
David H. Souter: Well, you're saying that this, I think you're saying the State law remedy simply doesn't address the constitutional violation.
Speaker: That is correct.
John Paul Stevens: You know, there's one puzzling thing about this case.
Steven Pasternak: It does it is an Eighth Amendment, but it is not cited.
Speaker: S-
John Paul Stevens: therefore, your burden in the Federal claim under the Eighth Amendment is heavier than in an ordinary negligence case, isn't it? So, by going into Federal court, you you've assumed a higher burden than if you brought a negligence case.
Steven Pasternak: Well, both theories would be applicable as far as being the, bringing the suit.
John Paul Stevens: Right.
Steven Pasternak: a standard which we submit we would that my client, in filing the suit pro se, s- satisfied.
Speaker: Was this complaint...
Ruth Bader Ginsburg: ever amended since your client gained representation, or is we still operating under the pro se complaint?
Steven Pasternak: It was amended only for the purposes of na- of attempting to name Mr. Urena as a defendant, and then there was a proposed second amended complaint which would be naming additional defendants, which and I believe al- also different causes of actions, but that was denied...
Speaker: at that time.
Ruth Bader Ginsburg: At at it's puzzling why there wasn't enough time to identify that individual, Mr. Urena.
Steven Pasternak: My appearance came after the time period.
Ruth Bader Ginsburg: Mr. Lamken said that's not necessarily so, that the Government would pay.
Steven Pasternak: Not necessarily so, but it is usually the case that happens.
Antonin Scalia: All insurance companies are going to increase rates if the corporation if they know that the corporations are going to be liable.
Speaker: Well, right now, respectfully...
Antonin Scalia: they're they're not dumb and and they're competitive.
Steven Pasternak: But no one is ar- respectfully, no one is arguing that there could not be a theory for CSC to be liable under common law, respondeat superior, or under the ADA or any other theory for the corporation to be liable.
Speaker: for it.
Antonin Scalia: I, You can't have it both ways.
Steven Pasternak: If I may, I don't think that it necessarily comes out of the Government, because, A, you have the insurance, and B, if the rates get increased to the company, then the company then has to turn around and bid it out to the Federal Government, and the Federal Government can turn around and go to a different contractor.
Speaker: employees...
Antonin Scalia: contractor that it would pass it on to w- would not be subject to the same law that that the, that we hold today?
Steven Pasternak: He would be subject to the...
Speaker: same law.
Antonin Scalia: his rates would be higher too, wouldn't it?
Steven Pasternak: Well, we would also a- anytime an insurance company is setting rates, they're going to be looking to its past history of the individual applicant to ascertain what the potential is and what programs are in place in order to try and control what those potential dangers are.
William H. Rehnquist: Mr. Pasternak, compare for a moment, if you will, the elements of damages you would be seeking under the kind of claim you have in mind and the elements of damages you might be seeking under a State a State law negligence action w- as as to amounts, amounts of money.
Steven Pasternak: [NS] As far as amounts, it's difficult to quantify as to what it is.
William H. Rehnquist: Yes, but i- the w- what you want as a result of the claimed violation is money damages, I take it.
Steven Pasternak: That is correct.
William H. Rehnquist: And I'm I'm asking you would the money damages be any different under, i- you know, under a theory of negligence as opposed to the theory you're proposing.
Steven Pasternak: I think it would depend on how a jury viewed...
Speaker: the elements...
William H. Rehnquist: I mean I I realize one jury can give you one result and one another.
Steven Pasternak: That would be.
Antonin Scalia: Except you might have punitive damages under State law, might not you, if if indeed it was it was gross negligence or in- indeed virtually an intentional harming of of the prisoner? Under many State laws, you'd be able to get punitive damages, wouldn't you?
Steven Pasternak: There would be a potential under certain situations under State law...
Speaker: to obtain punitive damages.
Antonin Scalia: as far as I know, we haven't held that punitive damages are available under Bivens, have we?
Steven Pasternak: That's correct.
Anthony M. Kennedy: A a a State cause of action could a could a State just incorporate the Eighth Amendment standard as a matter of State tort law?
Steven Pasternak: I'm sorry.
Anthony M. Kennedy: Could the State, as part of a State cause of action, simply e- incorporate the Eighth Amendment as part of a State tort standard?
Speaker: There could...
Anthony M. Kennedy: no reckless indifference or you're you're liable under State law.
Steven Pasternak: It could.
Speaker: decision making.
Anthony M. Kennedy: don't need the Bivens cause of action even even for the Eighth Amendment because States are free to enact it if they choose.
Steven Pasternak: But that would leave to each individual State to ascertain and decide whether or not there should be a remedy that exists as far as a Federal constitutional violation, which is a separate and distinct harm that needs to be addressed.
Stephen G. Breyer: Is the same thing true about other Bivens actions?
Steven Pasternak: This Court ha- yes, it is.
Anthony M. Kennedy: Well well the, you have no authority to say that a State can create a cause of action against a Federal officer.
Speaker: Not as to a Federal officer, correct.
Steven Pasternak: In here, though, where we have a private corporation, who is operating pursuant to its contract with the Government, where it has a separate motive, a fiduciary duty in order to maximize its profits, and there the danger to the Federal fisc is less, we submit, or certainly no greater than to do additional Bivens situation, we would submit that the greatest deterrence that could exist is to go and permit the suit against the corporation and not impose the duty in order to try and ascertain which employee would it be, whether or not it's a former employee who set a policy who's no longer there, but to permit it because it is the corporation who has control of its individual employees based on the relationship, whether it be for a limited contract and what contract terms are or whether it be an at-will employee, and also based on respondeat superior, that we need to recognize that we are dealing with a private corporation.
William H. Rehnquist: Thank you, Mr. Pasternak.
Carter G. Phillips: Thank you, Mr. Chief Justice.
Antonin Scalia: Mr.
Speaker: -- Go on ahead.
John Paul Stevens: quick question? Do you concede, for purposes of the, of our review of the case and based on your question presented, that the complaint states a cause of action?
Carter G. Phillips: For purposes of where the case is right at...
Speaker: the moment, yes. I...
Carter G. Phillips: think on remand, obviously we would fight if if the case were to go forward, we would continue to fight that issue.
Antonin Scalia: Mr. Phillips, i- is it, is it correct and and some of the questions, including my own, have assumed that you can't sue a Federal officer in State, you can't sue a Federal officer for a tort committed in the course of his official duties.
Speaker: It's immediately removable.
Antonin Scalia: there's no Federal prohibition against the suit, is there?
Carter G. Phillips: Well, there will be a preemption issue that's going to immediately arise as to...
Speaker: whether or not he's immune...
Carter G. Phillips: whether he's immune.
Speaker: an immunity...
Antonin Scalia: but but you if if it's not, you you you can sue him and and the only prohibition is, if he wants, he he can remove it to Federal court.
Carter G. Phillips: That's correct.
Antonin Scalia: Okay.
Carter G. Phillips: Thank you, Your Honor.
William H. Rehnquist: Thank you, Mr. Phillips.